UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54477 Iron Sands Corp . (Exact Name of Registrant as Specified in its Charter) Delaware 45-2258702 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1999 Broadway, Suite 3700, Denver, Colorado 80202 (Address of principal executive offices, including zip code) (303) 800-9669 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] The number of shares outstanding of the registrant’s common stock as of October , 2016 was 5,000,000. IRON SANDS CORP. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets (unaudited) as of September 30, 2016 and December 31, 2015 2 Condensed Statements of Operations (unaudited ) for the three and nine months ended September 30, 2016 and September 30, 2015 3 Condensed Statements of Cash Flows (unaudited) for the nine months ended September 30, 2016 and September 30, 2015 4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 Item 5. Other Information 9 PART II: OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1.A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 11 SIGNATURES 12 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements IRON SANDS CORP. CONDENSED BALANCE SHEETS (Unaudited) September 30, 2016 December 31, 2015 ASSETS Current assets: Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ DEFICIT Current liabilities: Advances from Parent $ $ Accounts payable - Total current liabilities Commitments and Contingencies (Note 1) Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, -0- shares issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized; 5,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 2 IRON SANDS CORP. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating expense: General and administrative $ Total operating expense Loss from operations ) Non-operating expense: Interest expense – related party - ) - ) Total non-operating expense - ) - ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ (- ) $ (- ) $ (- ) $ (- ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed financial statements. 3 IRON SANDS CORP. CONDENSED STATEMENTS OF CASH FLOWS (
